UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       03/18/20
  United States of America,

                  –v–
                                                                     16-cr-148 (AJN)
  Isaiah Ellis,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The status conference in this matter currently scheduled for March 27, 2020 is hereby

adjourned sine die. The parties are ordered to submit a status letter no later than March 27, 2020.



       SO ORDERED.

                18 2020
 Dated: March ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
